Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF ENHANCED LARGE-CAP GROWTH INDEX FUND (a series of the TIAA-CREF Funds) SUPPLEMENT NO. 1 Dated June 22, 2011 to the February 1, 2011 Prospectus Ruxiang (Michael) Qian is no longer a member of the Enhanced Large-Cap Growth Index Funds portfolio management team. Therefore, references to him should be removed from pages 8 and 16 of the Prospectus. Additionally, to reflect that the Fund now has a single portfolio manager, the title and lead-in sentence to the portfolio manager chart on page 8 of the Prospectus should be replaced by the following: Portfolio Manager. The following person manages the Fund on a day-to-day basis: Similarly, the title, the paragraph before the chart of the section entitled Portfolio Management Team on page 16 of the Prospectus should be replaced by the following: PORTFOLIO MANAGEMENT The Fund is managed by a portfolio manager, who is responsible for the day-to-day management of the Fund and who has expertise in the area(s) applicable to the Funds investments. Below is information on the Funds portfolio manager, along with his relevant experience. The personnel managing the Fund may change from time to time. Likewise, the paragraph after the chart within the section entitled Portfolio Management Team on page 17 of the Prospectus should be replaced by the following: The Funds SAI provides additional disclosure about the compensation structure of the Funds portfolio manager, the other accounts he manages, total assets in those accounts and potential conflicts of interest, as well as the portfolio managers ownership of shares of the Fund. A12729 (6/11) TIAA-CREF ENHANCED INTERNATIONAL EQUITY INDEX FUND (a series of the TIAA-CREF Funds) SUPPLEMENT NO. 1 Dated June 22, 2011 to the February 1, 2011 Prospectus Ping Wang is no longer a member of the Enhanced International Equity Index Funds portfolio management team. Therefore, references to him should be removed from pages 7 and 16 of the Prospectus. A12737 (6/11)
